         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 1 of 9



 1   STEVEN A. NIELSEN (CSB133864)
     (STEVE@NIELSENPATENTS.COM)
 2   100 LARKSPUR LANDING CIRCLE, SUITE 216
     LARKSPUR, CA 94939-1743
 3
     TELEPHONE:(415) 272-8210
 4
     Attorneys for Plaintiff
 5   ROTHSCHILD PATENT IMAGING LLC, a Texas limited liability corporation
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8                                  ______________ DIVISION

 9                                                        PATENT
     ROTHSCHILD PATENT IMAGING LLC,
10                                                        Case No. ______________
11                          Plaintiff,
        v.                                                ORIGINAL COMPLAINT FOR
12                                                        PATENT INFRINGEMENT
     CYBERLINK.COM CORP.,                                 AGAINST CYBERLINK.COM
13                                                        CORP.
                            Defendant.
14                                                        DEMAND FOR JURY TRIAL
15
             Plaintiff Rothschild Patent Imaging LLC (“Plaintiff” or “RPI”) files this original
16
     Complaint against CyberLink.com Corp. (“Defendant” or “CyberLink”) for infringement of
17
     United States Patent No. 9,936,086 (“the ‘086 Patent”).
18

19                          PARTIES AND JURISDICTION

20           1.     This is an action for patent infringement under Title 35 of the United States

21   Code. Plaintiff is seeking injunctive relief as well as damages.
22
             2.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal
23
     Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising
24
     under the United States patent statutes.
25
             3.     Plaintiff is a Texas limited liability company having a virtual office with an
26
27   address at 1400 Preston Rd., Suite 400, Plano, TX 75093.

28           4.     On information and belief, Defendant is a California corporation with a place of
                                                  -1-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 2 of 9



 1   business at 3031 Tisch Way, 110 Plaza West, San Jose, CA 95128. On information and belief,
 2   Defendant may be served through its agent, Ian A. Kass, at 96 North Third St., Suite 525, San
 3
     Jose, CA 95112.
 4
             5.      On information and belief, this Court has personal jurisdiction over Defendant
 5
     because Defendant has committed, and continues to commit, acts of infringement in this
 6

 7   District, has conducted business in this District, and/or has engaged in continuous and

 8   systematic activities in this District.

 9           6.      On information and belief, Defendant’s instrumentalities that are alleged herein
10   to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.
11
                                                   VENUE
12
             7.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because
13
     Defendant is deemed to reside in this District.
14

15                                      COUNT I
                   (INFRINGEMENT OF UNITED STATES PATENT NO. 9,936,086)
16
             8.      Paragraphs 1-7 are incorporated herein.
17
             9.      This cause of action arises under the patent laws of the United States and, in
18

19   particular, under 35 U.S.C. §§ 271, et seq.

20           10.     Plaintiff is the owner by assignment of the ‘086 Patent with sole rights to enforce

21   the ‘086 patent and sue infringers.
22
             11.     A copy of the ‘086 Patent, titled “Wireless Image Distribution System and
23
     Method,” is attached hereto as Exhibit A.
24
             12.     The ‘086 Patent is valid, enforceable, and was duly issued in full compliance with
25
     Title 35 of the United States Code.
26
27           13.     On information and belief, Defendant has infringed and continues to infringe one

28   or more claims (at least by having its employees, or someone under Defendant's control, test the
                                                   -2-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 3 of 9



 1   accused product), including at least Claim 4 of the ‘086 Patent by making, using, importing,
 2   selling, and/or offering for sale network storage systems including hardware, software and
 3
     firmware, covered by at least Claim 4 of the ‘086 Patent.
 4
               14.   On information and belief, Defendant sells, offers to sell, and/or uses network
 5
     storage systems and methods including, without limitation, the FaceMe platform, and any similar
 6

 7   products (“Product”), which infringe at least Claim 4 of the ‘086 Patent.

 8             15.   The Product uses an image capturing device to perform a method. The Product

 9   uses surveillance cameras to capture videos and/or images through IP cameras for further
10   analysis. The FaceMe engine helps in identifying customers as VIPs and sends this information
11
     to sales staff to take further action.   Certain aspects of this element are illustrated in the
12
     screenshots below, and/or the screenshots provided in connection with other elements discussed
13
     herein.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    -3-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
        Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 4 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28        16.   The Product practices receiving a plurality of images. For example, the FaceMe
                                               -4-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 5 of 9



 1   engine receives multiple images (such as images from a video) of various individuals in a field
 2   of view of a camera. Certain aspects of this element are illustrated in the screenshots below,
 3
     and/or the screenshots provided in connection with other elements discussed herein.
 4

 5

 6

 7

 8

 9

10

11

12
            17.     The Product practices filtering the plurality of photographic images using a
13
     transfer criterion. For example, the criterion may be identification of a VIP customer. Certain
14

15   aspects of this element are illustrated in the screenshots below, and/or the screenshots provided

16   in connection with other elements discussed herein.

17

18

19

20

21

22

23

24          18.     The transfer criterion is a subject identification of a respective photographic
25
     image within the plurality of images. For example, the subject identification may be the
26
     Product’s facial recognition of one of the images of the plurality of images and its
27
     corresponding recognition of the image as that of a VIP customer. Certain aspects of this
28
                                                    -5-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 6 of 9



 1   element are illustrated in the screenshots below, and/or the screenshots provided in connection
 2   with other elements discussed herein.
 3

 4

 5

 6

 7

 8

 9

10
            19.    The subject identification is based on a topic, theme or individual shown in the
11
     image. For example, the topic or theme may be that the facially-recognized individual is a VIP
12

13   customer.

14          20.    The Product practices transmitting, via a wireless transmitter and to a second
15   image capturing device, the filtered plurality of photographic images.       For example, the
16
     Product sends information to a handheld device (e.g., a tablet, which is a mobile device that
17
     can capture images) which may be enabled through a wireless transmitter. Certain aspects of
18
     this element are illustrated in the screenshots below, and/or the screenshots provided in
19

20   connection with other elements discussed herein.

21

22

23

24

25

26
27

28
                                                   -6-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
        Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 7 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          -7-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 8 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14             21.   Defendant’s actions complained of herein will continue unless Defendant is

15   enjoined by this court.

16             22.   Defendant’s actions complained of herein are causing irreparable harm and
17   monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined
18
     and restrained by this Court.
19
               23.   Plaintiff is in compliance with 35 U.S.C. § 287.
20

21

22                                      PRAYER FOR RELIEF

23             WHEREFORE, Plaintiff asks the Court to:

24             (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted
25
     herein;
26
               (b)   Enter an Order Enjoining Defendant, its agents, officers, servants, employees,
27
     attorneys, and all persons in active concert or participation with Defendant who receive notice of
28
                                                    -8-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
         Case 4:19-cv-05438-JSW Document 1 Filed 08/29/19 Page 9 of 9



 1   the order from further infringement of United States Patent No. 9,936,086 (or, in the alternative,
 2   awarding Plaintiff a running royalty from the time of judgment going forward);
 3
            (c)       Award Plaintiff damages resulting from Defendant’s infringement in accordance
 4
     with 35 U.S.C. § 284;
 5
            (d)       Award Plaintiff pre-judgment and post-judgment interest and costs; and
 6

 7          (e)       Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

 8   law or equity.

 9

10

11   August 29, 2019                                    By    /s/Steven A. Nielsen
                                                              Steven A. Nielsen
12                                                            Nielsen Patents
                                                              100 Larkspur Landing Circle, Suite 216
13   Jay Johnson
                                                              Larkspur, CA 94939
     (Application for Admission Pro Hac Vice to
                                                              PHONE 415 272 8210
14   be filed)
                                                              E-MAIL: Steve@NielsenPatents.com
     Kizzia Johnson PLLC
15   1910 Pacific Ave.
                                                              Attorneys for Plaintiff Rothschild Patent
     Suite 13000
16                                                            Imaging LLC
     Dallas, TX 75201
17   (214) 451-0164
     jay@kjpllc.com
18

19

20

21

22

23

24

25

26
27

28
                                                      -9-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST CYBERLINK.COM CORP.,AND JURY DEMAND
